DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16/328468 in view of Mancini (see table).
Regarding Claim 1 of the instant application, claim 1 of the issued patent claims all of the claimed limitations set forth in claim 1 of the instant application except in that claim 1 of the patent does not claim the protrusions form an angle of 5 degrees to 45 degrees with respect to the longitudinal axis of the catheter and the one or more dilatable protrusions for dilating the 
Mancini teaches plurality of inward protrusions (Detail A; see below) extending longitudinally along a first catheter tube member wherein the protrusions form an angle of 5 to 45 degrees (since the arms of the protrusions (the slanted sides) are spaced radially with respect to the longitudinal axis (dashed lines; see below). Mancini further teaches multiple dilatable protrusions (Detail B; see below) for dilating the tube that is fully capable of expanding the circumference of the catheter upon everting the catheter inside-out. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to have protrusions forming an angle of 5 to 45 degrees with respect to the longitudinal axis and plurality of dilatable protrusions for dilating the circumference the catheter tube upon everting the catheter inside-out in order to prevent bending problems (column 5, lines 33-37) and to increase the fluid carrying capacity when expanded (column 1, lines 49-53).
App. claims
Patent claims
1
See above
5
5
6
6
7
7
8
8
9
9
10
10

11
12
12
13
13






Response to Amendment
This office action is responsive to the amendment filed on 03/14/2022. As directed by the amendment: Claims 1 and 5 have been amended, claims 2 and 4 have been cancelled, and no new claims have been added. Thus, claims 1, 3, and 5-21 are presently pending in the application wherein claims 14-21 are withdrawn.
Applicant’s amendments to claim 5 have overcome the previous 112 rejection previously set forth in the Final Office Action mailed 11/15/2021.

Response to Arguments
Applicant's arguments and amendment have been fully considered but they are not persuasive. The amendment of claim 1 does not overcome Mancini; the tip of the protrusions forms a line that is parallel to the longitudinal axis. However, the slanted part of the protrusions (arms of the tip) are spaced radially with respect to the longitudinal axis (discussed below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

Claims 1, 5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Mancini (US 5176659).
Regarding Claim 1, Gold discloses a catheter tube (tube (100); Fig.1) comprising - a first open end (far end (5)) and a second open end (free end (2)),  and everting the catheter tube inside-out from the first end of the catheter tube (At fold 11, inner portion 25 folds back onto itself and becomes outer portion 24 of tube 100; column 8, lines 61-63) (Tube 100 of catheter 7 is preferably flexible along its length for most medical applications; column 9, lines 4-5).
Gold does not appear to disclose a plurality of longitudinal protrusions extending from the first end of the catheter tube through at least a portion of the catheter tube, and forming an angle of 5 degrees to 45 degrees with respect to the longitudinal axis of the catheter tube and facing radially inwards. Gold also does not disclose one or more dilatable protrusions configured for dilating a circumference of the catheter tube.
Mancini teaches it was known in the art to have plurality of inward protrusions (Detail A) extending longitudinally along a first catheter tube member (44; Fig.10). Some of the other protrusions form an angle of 5 to 45 degrees (see below), since the arms of the protrusions (the slanted sides) are spaced radially with respect to the longitudinal axis (see the dashed lines below). Mancini further teaches multiple dilatable protrusions (Detail B; see below) for dilating the tube that is fully capable of expanding the circumference of the catheter upon everting the catheter inside-out.



    PNG
    media_image1.png
    337
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    302
    media_image2.png
    Greyscale








Regarding Claim 5, Gold as modified discloses the catheter tube according to claim 1, and Mancini further disclose wherein the longitudinal protrusions (Detail A) and the dilatable protrusions (Detail B) are distributed evenly on the circumference of 2the catheter tube, each dilatable protrusion being positioned between two adjacent longitudinal protrusions (the inward protrusions (Detail A) are distributed evenly between two adjacent dilatable protrusions (Detail B) as seen above and in Fig.11). 
the catheter tube according to claim 1, and further discloses wherein the catheter tube further comprises tips on the primary outer surface of the catheter tube (the outer surface (14) have raised bumps/prongs (51); Fig.9b).
Regarding Claim 10, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube comprises a pre-folded everted region (where the outer portion (24) and inner portion (25) are folded at fold (11)) at the first end (5) of the catheter tube (Fig.1d).
Regarding Claim 11, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube (100) further comprises at least one of the additional components, the additional components being - a guard, the guard being located on the everted region at the first end of the catheter tube, - a gripper, the gripper being positioned on the catheter tube and movable between the everted first end and the second end of the tube, and - a connector (end cap (1); Fig.1), the connector being disposed at the second end (2) of the catheter tube (100) (the end cap (1) is located in the free end (2) as seen in Fig.1a).
Regarding Claim 12, Gold as modified discloses the catheter tube according to claim 11, and further discloses wherein, when the catheter tube (100) comprises both the guard (handhold (9)) and the gripper (locking ring (6)) (the locking ring rotates between the ends of the tube), the guard and the gripper are connected or integrally formed and form a guiding channel (internal channel (20); Fig.2a) (the handhold (9) and the locking ring (6) are connected via finger members (21; Fig.3a) and small holes (18; Fig.2b)).
Regarding Claim 13, Gold as modified discloses the catheter tube according to claim 1, and Mancini further discloses wherein at least movable contact joints of the longitudinal protrusions (Detail A) are made of a material being capable of modifying its structure, preferably upon increased tension or temperature (the protrusions (Detail A) are made of a material that is modified (expanded) by increased tension (when a second member (48) is inserted into the first catheter tube (44)) (column 5, lines 37-42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Mancini (US 5176659) and Collins (US 2002/0133127).
Regarding Claim 7, Gold as modified discloses all of the limitations claim 1 above.
Gold does not appear to disclose a lubrication coating on the primary outer surface of the catheter tube.
Collins teaches it was known in the art to have a lubricant on outer edge (14) which is the primary outer surface of the catheter (10) (With a lubricant on outer edge 14, then on inner edge 20, the lubricant would not enter the vein or intestine of the patient, but still facilitate advancement of tube 12; parag. [0029], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Collins to have a lubricated outer surface catheter in order to facilitate advancement of the tube (parag. [0029], last line).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Mancini (US 5176659) and Yin (US 2018/0021481)
Regarding Claim 9, Gold as modified discloses all of the limitations claim1 above.

Yin teaches it was known in the art to have a urinary catheter (100; Fig.3a) with a funnel-like shape (106) on the proximal end (parag. [0061]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Yin to have a tapered catheter end in order to be able to connect with multiple components like a drain bag or extension tubes (parag. [0061]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 6 would be allowable because the prior art of record fails to disclose either singly or in combination the claimed catheter tube and longitudinal protrusions with an inclination angle between 5-10 degrees with respect to the longitudinal axis to form a spiral structure.
Closest prior arts: Gold (US 4871358) and Mancini (US 5176659).
Gold and Mancini fail to teach a catheter tube with longitudinal protrusions with an inclination angle between 5-10 degrees with respect to the longitudinal axis to form a spiral structure.
Therefore, the features in claim 6 are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783